DETAILED ACTION
This is an Office action based on application number 16/651,031 filed 26 March 2020, which is a national stage entry of PCT/JP2018/034405 filed 18 September 2018, which is a national stage entry of JP2017-187004 filed 27 September 2017. Claims 1, 3-13, and 21-27 are pending. Claims 2 and 14-20 are canceled.
Amendments to the claims, filed 29 June 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The prior art rejections, made of record in the Office action mailed 12 April 2022, are withdrawn due to Applicant’s amendments.

Claim Objections
Applicant is advised that should claim 4 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13, and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation “the amount of carbon black contained therein” in line 10. There is unclear antecedent basis for an amount of carbon black in the claim. Furthermore, it is not readily clear if the claim requires a non-zero amount of carbon black.
For the purpose of prosecution, the claim is interpreted as not requiring a non-zero amount of carbon black, i.e., the claim encompasses an embodiment wherein the amount of carbon black is 0% by weight.

Claims 3-13 and 21-27 do not remedy the deficiencies of the parent claim and are rejected under the same rationale.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 3-13, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. (US Patent Application Publication No. US 2013/0344326 A1) (Yamashita) in view of Morioka et al. (US Patent Application Publication No. US 2012/0045612 A1) (Morioka).

Regarding instant claim 1, reference is made to FIG. 1, reproduced below:

    PNG
    media_image1.png
    214
    458
    media_image1.png
    Greyscale

	Yamashita discloses a PSA film <1> comprising a resin film <10> as a substrate and a PSA layer <20> provided on a face <10A> (paragraph [0022]).
	Yamashita discloses that the resin film comprises a laser-beam absorbing agent inclusive of metals selected from iron, titanium, zinc, nickel, zirconium, molybdenum, and chromium (paragraph [0045]). In their original disclosure, Applicant has disclosed that each of these metals are readily known in the art, by the citation of “Metal Data Book (Japan Inst. Of Metals edition, 4th revised ed. Maruzen, published February 2004) (see Specification at page 10, paragraph [0033]), satisfies the specific heat and heat conductivity properties of the claim.
	Yamashita further discloses that the PSA film has an absorbance of 55 to 95% in the wavelength range of 1000 to 1100 nm (paragraph [0009]).
	Yamashita further disclose that the laser beam absorbing agent is inclusive of a black-color-based laser beam-absorbing agent inclusive of carbon black (paragraph [0042]).
	Yamashita is silent with regard to the specific black metal compound.
	However, Morioka discloses a pressure-sensitive adhesive sheet comprise a base material and a pressure-sensitive adhesive layer, wherein the base comprises a resin composition comprising a polyolefin based resin and a pigment (paragraph [0013]). Morioka further discloses that the pigment composition allows for absorption of a carbon dioxide laser, and is inclusive of carbon black, titanium black, and black iron oxide (paragraph [0044]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the black, laser absorbing pigments inclusive of titanium black and black iron oxide of Morioka as the laser beam-absorbing agent of Yamashita. The motivation for doing so would have been that the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP §2143(B).
	As to the claimed amount of black metal compound compared to the amount of carbon black, the prior art combination encompasses an embodiment wherein the entirety of the black-color-based laser beam-absorbing agent is inclusive of titanium black, iron black, and a zero amount of carbon black. Therefore, the prior art combination encompasses an embodiment wherein the amount of black metal compound is necessarily greater than an amount of carbon black.

Regarding instant claim 3, Morioka discloses a pressure-sensitive adhesive sheet comprise a base material and a pressure-sensitive adhesive layer, wherein the base comprises a resin composition comprising a polyolefin based resin and 2.0 to 25 wt% of a pigment (paragraph [0013]), wherein the pigment is inclusive of titanium black and black iron oxide (paragraph [0044]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.” See MPEP § 2144.05.

Regarding instant claims 4 and 11-12, the prior art combination replaces the carbon black of Yamashita with the black metal pigment of Morioka; therefore, the amount of carbon black is 0% by weight.

Regarding instant claim 5, Morioka discloses a pressure-sensitive adhesive sheet comprise a base material and a pressure-sensitive adhesive layer, wherein the base comprises a resin composition comprising a pigment (paragraph [0013]), wherein the pigment is inclusive of titanium black and black iron oxide (paragraph [0044]).

Regarding instant claim 6, Yamashita discloses that a resin film having a laser beam absorbance lower than 20% will result in a low heating efficiency by projection of the prescribed laser beam, whereby the resin film and PSA film comprising the resin film are not allowed to suitably decompose and disappear or melt down (paragraph [0033]). Therefore, Yamashita is construed to necessarily require a resin film having an absorbance of 20% or greater such that the claimed structure sufficiently performs its intended use.
	Yamashita further discloses that the resin film comprises the laser beam-absorbing agent (paragraph [0041]), wherein said resin film meets the claimed substrate.

Regarding instant claim 7, Yamashita further discloses that the resin material constituting the resin film is inclusive of polyolefin resins and polyester resins (paragraph [0048]).

Regarding instant claim 8, Yamashita further discloses that the PSA film has a laser beam transmittance of 5% or lower in a wavelength range of 1000 nm to 1100 nm (paragraph [0008]). Yamashita further discloses that the term “laser beam absorbance” refers to the minimum laser beam absorbance in said wavelength range (paragraph [0035]); therefore, Yamashita is construed to disclose the requisite transmittance where the laser beam absorbance minimizes in the wavelength range.

Regarding instant claim 9, Yamashita further discloses that the PSA film has a laser beam reflectance of 5% or higher, but 40% or lower in a wavelength range of 1000 to 1100 nm (paragraph [0008]). Yamashita further discloses that the term “laser beam absorbance” refers to the minimum laser beam absorbance in said wavelength range (paragraph [0035); therefore, Yamashita is construed to disclose the requisite transmittance where the laser beam absorbance minimizes in the wavelength range.

Regarding instant claim 10, Yamashita further discloses a preferable embodiment of the PSA film disclosed is used in an application involving cutting with a laser beam having a center wavelength of 1000 nm 1100 nm (paragraph [0015]).

Regarding instant claim 13, Morioka discloses a pressure-sensitive adhesive sheet comprise a base material and a pressure-sensitive adhesive layer, wherein the base comprises a resin composition comprising a pigment (paragraph [0013]), wherein the pigment is inclusive of titanium black and black iron oxide (paragraph [0044]).

Regarding instant claim 21, Yamashita further discloses that the PSA film has a laser beam absorbance of 55 to 95% (paragraph [0009]).

Regarding instant claim 22, Yamashita further discloses that the PSA film has a laser beam transmittance of 5% or lower in a wavelength range of 1000 nm to 1100 nm (paragraph [0008]). Yamashita further discloses that the term “laser beam absorbance” refers to the minimum laser beam absorbance in said wavelength range (paragraph [0035); therefore, Yamashita is construed to disclose the requisite transmittance where the laser beam absorbance minimizes in the wavelength range.

Regarding instant claim 23, Yamashita further discloses that the back face of the resin film has a lightness L* of 40 or higher (paragraph [0025]).

Regarding instant claim 24¸Yamashita further discloses that the laser beam-absorbing agents have an average particle diameter of 0.01 µm or more (paragraph [0045]).

Regarding instant claim 25, Yamashita further discloses that the FIG. 1 of Yamashita illustrates that the substrate has a multilayer structure (FIG. 1; paragraphs [0022-0023]).

Regarding instant claim 26, Yamashita further discloses a method of using the PSA film for cutting wherein the PSA film is adhered to the surface of a work piece and a prescribed laser beam  having a center wavelength of 1000 nm to 1100 nm is projected onto the back of the PSA film to carry out laser cutting (paragraph [0065]).

Regarding instant claim 27, Yamashita further discloses that laser cutting is performed on a PSA film applied to an SUS304 2B plate (paragraph [0107]), which one of ordinary skill in the art would recognize as a stainless steel plate (i.e., a metal plate).

Answers to Applicant’s Arguments
In response to Applicant’s amendments, the grounds of rejection have been altered. Applicant’s arguments, however, are unpersuasive.

Specifically, Applicant contends that the prior art references, alone or in combination, does not disclose the limitation that an amount of black metal compound is greater than the amount carbon black or a maximum amount of carbon black present in the composition. With regard to the Yamashita reference, Applicant argues that Yamashita discloses no specific example of the black-based absorbing agent other than carbon black as described in [0043]), and is silent with respect to a black metal compound. Applicant further contends that the Morioka reference does not cure the deficiencies of the Yamashita reference because although Morioka discloses carbon black, titanium black, and black iron oxide, the individual amounts thereof nor any relationship with respect to the amounts of these species is not discussed. Further, Applicant argues that Morioka establishes that carbon black is particularly preferred among the forgoing inorganic pigments.
	Applicant’s arguments are unpersuasive. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Further, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP §2123(I-II).
	In the instant case, while the references disclose a preference for using carbon black as the black-based absorbing agent, such a preference does not teach away from completely replacing said carbon black with the titanium black and black iron oxide disclosed as functionally equivalent and interchangeable black-based absorbing agents for use in the same field of endeavor.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        08/25/2022031